NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0555n.06

                                          No. 18-5394

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                  FILED
                                                                               Nov 01, 2019
 UNITED STATES OF AMERICA,                              )                  DEBORAH S. HUNT, Clerk
                                                        )
        Plaintiff-Appellee,                             )
                                                        )
                                                               ON APPEAL FROM THE
 v.                                                     )
                                                               UNITED STATES DISTRICT
                                                        )
                                                               COURT FOR THE EASTERN
 DEVIN AJAI GORDON,                                     )
                                                               DISTRICT OF TENNESSEE
                                                        )
        Defendant-Appellant.                            )
                                                        )


BEFORE: SILER, GIBBONS, and LARSEN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. After Devin Gordon violated the terms of

his supervised release, the district court revoked his release and imposed sixty months’

imprisonment, the statutory maximum. The Guidelines sentencing range was thirty-seven to forty-

six months. Gordon appealed, arguing that the district court’s decision was both procedurally and

substantively unreasonable. Because the district court adequately considered the sentencing

factors under 18 U.S.C. § 3553(a) and explained its basis for the upward variance, Gordon’s

arguments lack merit. We affirm.

                                               I.

       In 2012, Gordon sold firearms to undercover agents of the Kingsport Police Department

and offered to sell them crack cocaine and marijuana on multiple occasions. Kingsport police

officers arrested Gordon. Gordon pled guilty in district court to conspiracy to distribute and

possession with the intent to distribute marijuana, in violation of 21 U.S.C. §§ 846 and
18-5394, United States v. Gordon


841(b)(1)(D), and possession of a firearm in furtherance of a drug trafficking offense, in violation

of 18 U.S.C. § 924(c)(1)(A). On March 5, 2013, the district court sentenced Gordon to sixty-two

months’ imprisonment followed by five years’ supervised release. Gordon was released from

custody and began the term of supervised release on April 17, 2017.

        Two days after Gordon left prison, he and Sylvanus Jones—Gordon’s co-defendant in a

separate, related case—sold crack cocaine to a confidential informant working with the Kingsport

Police Department. Over the next two months, Jones sold crack cocaine to confidential informants

on three more occasions. In January 2018, Gordon pled guilty to conspiracy to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The district court sentenced him to

thirty months’ imprisonment.

       Based on Gordon’s conduct underlying his January 2018 conviction, the Probation Office

filed a petition for warrant in the case at bar, alleging five violations of Gordon’s supervised-

release terms. Those terms, in pertinent part, required:

       1. The defendant shall not commit another federal, state, or local crime.

       2. The defendant shall not illegally possess a controlled substance.

       3. The defendant shall refrain from excessive use of alcohol and shall not purchase,
          possess, use, distribute, or administer any narcotic or other controlled substance, or any
          paraphernalia related to such substances, except as prescribed by a physician.

       4. The defendant shall not frequent places where controlled substances are illegally sold,
          used, distributed, or administered, or other places specified by the Court.

       5. The defendant shall not associate with any persons engaged in criminal activity and
          shall not associate with any person convicted of a felony unless granted permission to
          do so by the probation officer.

DE 84, Am. Pet. for Warrant, Page ID 157–58.

       The district court found Gordon guilty of violating these five terms. Based on these Grade

A violations and Gordon’s criminal history category of IV, the district court calculated Gordon’s


                                               -2-
18-5394, United States v. Gordon


Guidelines range as thirty-seven to forty-six months’ imprisonment, with a statutory maximum of

sixty months. Noting the repeat nature of Gordon’s violative conduct and the short time span

between his release from custody and engaging in criminal activity, the district court revoked

Gordon’s supervised release and imposed the statutory maximum sentence to run consecutive to

the thirty-month sentence for conspiracy to distribute crack cocaine imposed by the court in Case

No. 2:17-CR-98. Gordon appealed.

                                                         II.

         Gordon contends that the district court’s sentencing decision was both procedurally and

substantively unreasonable. This court ordinarily reviews a district court’s supervised release

revocation sentence for reasonableness under an abuse of discretion standard. United States v.

Adams, 873 F.3d 512, 516 (6th Cir. 2017); United States v. Bolds, 511 F.3d 568, 575 (6th Cir.

2007). We give due deference to the district court, in recognition of its superior familiarity with

the case, fact-finding position, and ability to assess credibility. United States v. Houston, 529 F.3d
743, 755 (6th Cir. 2008). Indeed, the district judge has “considerable discretion in applying the

§ 3553(a) factors to an individual.” United States v. Overmyer, 663 F.3d 862, 864 (6th Cir. 2011).

         The reasonableness inquiry is two-fold. We must vacate if a sentence is procedurally or

substantively unreasonable. Adams, 873 F.3d at 516–17; United States v. Houston, 529 F.3d 743,

753 (6th Cir. 2008). Our inquiry begins with procedural reasonableness and then turns to

substantive reasonableness. See Gall v. United States, 552 U.S. 38, 49 (2007); Bolds, 511 F.3d at

581.

         Because Gordon failed to raise a procedural objection to the district court’s Bostic

question,1 we review his procedural-reasonableness argument for plain error. United States v.


1
  A proper Bostic question asks “for objections to the sentence that have not been previously raised.” United States
v. Clark, 469 F.3d 568, 570 (6th Cir. 2006) (emphasis added). Here, the district judge asked both parties whether they

                                                        -3-
18-5394, United States v. Gordon


Phillips, 516 F.3d 479, 486–87 (6th Cir. 2008) (citing United States v. Bostic, 371 F.3d 865, 872

(6th Cir. 2004)). “A ‘plain error’ is an error that is clear or obvious, and if it affects substantial

rights, it may be noticed by an appellate court.” United States v. Barajas–Nunez, 91 F.3d 826, 830

(6th Cir. 1996). To show plain error, Gordon must demonstrate there was an “(1) error that (2)

was plain, (3) affected [his] substantial rights, and (4) seriously affected the fairness, integrity, or

public reputation of the judicial proceedings.” United States v. Ushery, 785 F.3d 210, 218 (6th

Cir. 2015) (citing United States v. McCreary–Redd, 475 F.3d 718, 721 (6th Cir. 2007)).

                                           A. Procedural Reasonableness

        Gordon argues that his sentence is procedurally unreasonable because the district court

failed to clearly articulate its justification for the variance from the Guidelines range. In evaluating

a sentence for procedural reasonableness, we ask, inter alia, whether the district court erred by

“failing to adequately explain the chosen sentence—including an explanation for any deviation

from the Guidelines range.” Bolds, 511 F.3d at 579 (quoting Gall, 552 U.S. at 51). If a sentence

falls outside the Guidelines range, as here, the district court must “state ‘the specific reason for the

imposition of a sentence different from that described [in the applicable Guidelines or policy

statements.]’” United States v. Johnson, 640 F.3d 195, 205 (6th Cir. 2011) (alteration in original)

(emphasis omitted) (quoting 18 U.S.C. § 3553(c)(2)). The district judge’s explanation must “set

forth enough to satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 356 (2007). While a court must “ensure that the justification is sufficiently compelling

to support the degree of the variance,” Gall, 552 U.S. at 50, we do not “require[] ‘extraordinary’

circumstances to justify a sentence outside the Guidelines range,” id. at 47.


had “any objection to the sentence just pronounced by the court . . . that has not been previously raised.” DE 110,
Sentencing Hr’g Tr., Page ID 540–41. Gordon made none. This triggers plain-error review.

                                                       -4-
18-5394, United States v. Gordon


        Here, the district court imposed a sixty-month sentence, an upward variance from Gordon’s

Guidelines range. In determining “a sentence sufficient but not greater than necessary,” DE 110,

Sentencing Hr’g Tr., Page ID 534, the district court considered the relevant sentencing factors

under 18 U.S.C. § 3553(a). Specifically, the court reflected on (1) Gordon’s applicable Guidelines

range; (2) the seriousness of his crack cocaine distribution offense; (3) the need to promote respect

for the law and afford adequate deterrence, in light of his risk of recidivism; (4) his personal

circumstances and the nature of his involvement in the drug conspiracy; and (5) his educational

level and skills.

        The district court also recognized two relevant sentencing considerations that § 3553(a)

does not explicitly contemplate. First, the court emphasized the repeat nature of Gordon’s offenses

and violations and his commission of them within days of beginning his term of supervised release.

Second, the court acknowledged that the government had “made very significant concessions” to

Gordon in the related case by not seeking to enhance his sentence on the basis of his prior drug

convictions. DE 110, Sentencing Hr’g Tr., Page ID 539. Had the government sought such an

enhancement under 21 U.S.C. § 851 in that case, Gordon would have faced a mandatory minimum

of 120 months’ imprisonment. As such, the court noted, Gordon received “a very substantial

benefit” in the form of a sentence ninety months shorter than he otherwise would have received.

Id. at 526.

        Based on these considerations and the totality of the circumstances, the district court

concluded that Gordon was “not amenable to supervision” and posed a “very high risk of

recidivism.” Id. at 539. The court then imposed the statutory maximum sentence of sixty months’

imprisonment with no supervised release to follow.




                                                -5-
18-5394, United States v. Gordon


       Contrary to Gordon’s contentions, the district court sufficiently examined the sentencing

factors under § 3553(a) and articulated its reasons for the upward variance. We do not require a

“ritualistic incantation” of all the factors and every tangentially-relevant fact. Bolds, 511 F.3d at

580 (quoting United States v. McClellan, 164 F.3d 308, 310 (6th Cir. 1999)). Here, the district

court provided more than “conclusory statements” regarding the factors. See United States v. Ross,

375 F. App’x 502, 507 (6th Cir. 2010). Indeed, the court identified the most relevant factors and

the facts and characteristics that influenced its sentencing decision. Further, we do not read the

district court’s revocation analysis in a vacuum. The court conducted a separate analysis of the

§ 3553(a) factors earlier in Gordon’s sentencing hearing to determine the appropriate sentence for

Gordon’s criminal conviction in his other case. Many of the factors—deterrence, criminal history,

seriousness of offense, personal characteristics, sentences available—overlap in the district court’s

analysis for both cases. The sentencing hearing transcript as a whole makes clear that the court

listened to the parties’ arguments, considered the supporting evidence, and accounted for the

sentencing factors in imposing Gordon’s sentence. See Rita, 551 U.S. at 358.

       We find the district court’s justification for its upward variance “sufficiently compelling.”

See Bolds, 511 F.3d at 580 (citing Gall, 552 U.S. at 47). The district court clearly articulated its

reasons for imposing the statutory maximum, and thus did not err, plainly or otherwise. Therefore,

Gordon’s sentence satisfies the procedural reasonableness prong.

                                     B. Substantive Reasonableness

       Having established that Gordon’s sentence is procedurally sound, we turn our analysis to

substantive reasonableness. Under the substantive reasonableness inquiry, we look at the totality

of the circumstances, including the extent of any variance from the Guidelines range, as we have

here. United States v. Tristan-Madrigal, 601 F.3d 629, 633 (6th Cir. 2010). “A sentence is



                                                -6-
18-5394, United States v. Gordon


substantively reasonable if it is proportionate to the seriousness of the circumstances of the offense

and offender, and sufficient[,] but not greater than necessary, to comply with the purposes of

§ 3553(a).”    United States v. Solano-Rosales, 781 F.3d 345, 356 (6th Cir. 2015) (internal

quotations marks and citation omitted). A claim that a sentence is substantively unreasonable is

“a complaint that the court placed too much weight on some of the § 3553(a) factors and too little

on others in sentencing the individual.” United States v. Rayyan, 885 F.3d 436, 442 (6th Cir.

2018).

         Gordon asserts that his revocation sentence is substantively unreasonable because, under

the totality of the circumstances, the district court’s decision to vary upward improperly took his

case beyond the “heartland” contemplated by the Guidelines. Gordon argues that his case is not

the kind of “atypical” case outside the heartland and that the district court ignored certain facts

suggesting lesser culpability. He specifically points to the short period of time he participated in

the 2017 drug conspiracy and the small amount of cocaine for which he was held accountable.

         The district court carefully addressed the § 3553(a) factors when sentencing Gordon to the

statutory maximum. The court offered several reasons why a sentence within the Guidelines range

was insufficient, including what the Guidelines failed to take into account regarding Gordon’s

conduct. It considered whether Gordon’s personal circumstances required a different sentence. In

sum, the district court provided a reasoned basis for imposing the statutory maximum in this

revocation case. See Rayyan, 885 F.3d at 443 (“The district court properly considered all of the

factors, balanced them, and imposed a reasonable sentence. We see no basis for second guessing

that judgment.”).    Therefore, the district court did not abuse its discretion and imposed a

substantively-reasonable sentence.




                                                -7-
18-5394, United States v. Gordon


                                              III.

       We find that Gordon’s sentence is procedurally and substantively reasonable. The district

court did not err in revoking Gordon’s supervised release and sentencing him to sixty months’

imprisonment for his release violations. Therefore, we affirm.




                                              -8-